Citation Nr: 1221379	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-27 352	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent before March 7, 2011, and to an initial rating higher than 30 percent from March 7, 2011, for posttraumatic stress disorder and alcohol abuse in partial remission. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL
The Veteran 

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1970 to October 1990, including service in the Republic of Vietnam for which he was awarded the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder and alcohol abuse in remission and assigned a disability rating of 10 percent.  In a rating decision in February 2012, the RO granted a 30 percent rating for posttraumatic stress disorder, effective as of March 7, 2011.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.

The Board previously remanded the claim in September 2009 and in December 2010 for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2010, the Veteran appeared at a hearing before an acting Veterans Law Judge who has since retired.  A transcript of the hearing is in the record.  At the hearing, the Veteran raised the claim of a compensable rating for bilateral tinea pedis, which is referred to the RO for appropriate action. 

In February 2012, the Veteran was offered the opportunity for a hearing before a Veterans Law Judge, who would decide the claim.  In March 2012, the Veteran declined the opportunity for another hearing and requested that the case be considered on the evidence of record. 


The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center  in Washington, DC.


FINDINGS OF FACT

1.  Before March 7, 2011, posttraumatic stress disorder and alcohol abuse in partial remission was manifested by occupational and social impairment due to mild symptoms under the General Rating Formula for Mental Disorders and the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) do not more nearly approximate or equate to occupational and social impairment with occasional decrease in efficiency reduced reliability and productivity. 

2.  From March 7, 2011, posttraumatic stress disorder and alcohol abuse in partial remission is manifested by a disability picture that equates to occupational and social impairment with occasional decrease in efficiency under the General Rating Formula for Mental Disorders and the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) do not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent before March 7, 2011, and an initial rating higher than 30 percent from March 7, 2011, for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for posttraumatic stress disorder, by letter dated in January 2005.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for posttraumatic stress disorder and alcohol abuse in remission.  Dingess, 19 Vet. App. 473. 

Duty to Assist 

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained service records and VA records.  The Veteran has not identified any private medical records. 

The Veteran was afforded VA examinations in May 2005 and in March 2011 to determine the severity of the disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examinations were adequate as the VA examiners reviewed the Veteran's file, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered an opinion.  The Board therefore concludes that the evidence of record is adequate for rating the disability. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Evaluating Disabilities 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119. 

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130. 



Posttraumatic stress disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's posttraumatic stress disorder and alcohol abuse, in remission, has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 10 percent disabling, effective from December 21, 2004, when service connection was established, and then rated as 30 percent disabling from March 7, 2011.   

Under the General Rating Formula for Mental Disorders, the criteria for 30 percent are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 






The criteria for 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  




GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

Initial Rating Higher than 10 Percent before March 7, 2011 

Facts 

A review of service treatment records finds that the Veteran sought treatment for nerves and anxiety in service.  He complained about nervousness and problems sleeping in November 1970.  He was assessed with hyperventilation syndrome in May 1971 after complaining about anxiety.  He was prescribed Valium.  In May 1973 he reported nightmares since his return from Vietnam.  
 





In a May 2005 medical history statement, the Veteran reported he was employed as an armed security guard.  On VA examination in May 2005, the VA examiner noted the Veteran had a positive history of seeking treatment while in service.  The Veteran reported flashbacks whenever he had been in the field.  His marital history included two divorces; the Veteran currently was married to his third wife, who also had been his second wife.  During his second marriage, he drank excessively and would get angry and intimidate his wife and children.  

He retired from service after 20 years and post-service was briefly employed in a meat processing plant before taking employment as a security guard.  As of the time of the examination, he was employed for the previous five years as a full-time security guard for a federal agency.  In his free time he watched his grandson, and enjoyed going with his wife to the mall and out to dinner.  While news programs about the current war filled him with sadness, he still watched them.

The Veteran was casually dressed and brought his wife to the examination.  His wife reported the problems the Veteran had experienced in service upon return from his assignment in Vietnam which included hypervigilance with loud noises and such violent behavior that his wife feared an attack while she slept.  The Veteran reported he stopped abusing alcohol a year prior to this examination.  He reported the alcohol had helped him to sleep.  He denied ever being suicidal, and had no history of hallucinations or delusions.  Currently he experienced nightmares, would still be awakened by dreams, but rarely had flashbacks.  The examiner noted that while he has had serious arousal behavior, he has had only minimal avoidance behavior over the years.  Now that he was off alcohol, the examiner determined that his arousal behavior had improved.  The examiner assessed his posttraumatic stress disorder as causing mild emotional and social impairment and no sign of occupational impairment.  The assigned GAF was 65.






The Veteran began regular counseling and group therapy sessions at a Veteran's Center in early 2006.  He continued to report difficulty with anger, irritability, and instant volatility, though he also attributed difficulty at work to his diabetes disability.  The Veteran was prescribed Prozac.  He reported positive results from the medication, such that he did not blow-up at his wife when he previously would have. 

A June 2006 mental health outpatient note noted continued difficulties with rage and outbursts.  The Veteran also reported that he did drink alcohol again.  He found himself having an increased sense of threat and hypervigilance to the point of sleep deprivation.  He continued to work as a security guard for a federal agency.  He appeared casually dressed.  Speech was at a normal rate and volume.  His affect was appropriate and his thoughts that were goal directed.  He denied suicidal and homicidal ideation.  

In October 2006 the Veteran reported to his VA clinician that he continued to have a good response to the Prozac, such that he experienced decreased anger and irritability and less conflict with his wife.  He decided to retire, though adjusting to retirement had led to increased isolation and anxiety, more avoiding of crowds, continued sleep disruption.        

Veteran center records in February 2007 show that the Veteran went back to work because of money issues, though this employment had less stress and less pay than his previous employment.  In March 2007 he reported he returned to his pre-retirement employment, which was referred to as a high stress job.  In a March 2008 VA examination for another disability, the Veteran reported that he remained employed full time as a security officer.  In an October 2008 statement the Veteran was described as employed as an armed security guard.  He reported to his VA clinician in July 2008 that the medication was helpful.  He reported less of a tendency to blow up over little things, better sleep, and fewer nightmares with startled awakenings.  His marital relationship had improved as well.  Sleep was described as good, and restlessness had decreased.  

A Veteran center reassessment in February 2009 concluded the Veteran's posttraumatic stress disorder was of moderate severity and the counselor assigned a GAF of 55.  In a March 2009 on reevaluation of his medication, the Veteran continued to report the benefits of the medicine, in particular with mood stability and handling stress.  The Veteran considered retiring in the next year.  His daughter, son-in-law and infant grandchild lived with him now.  

By December 2009 the Veteran reported he had lost his employment in September due to the economy and his house had been repossessed.  He and his wife moved into an apartment and while he found new employment, the pay was less.  He continued to have custody of a young grandchild.  The Veteran described his symptoms as stable and his mood as stable, as a positive benefit from his medication.  The Veteran later reported he retired in September 2010.

A Veteran center progress note in January 2011 noted the Veteran returned to the clinic after an absence.  Though his continued his medication he seldom left the house and spent most of his time alone watching TV or playing computer games.  He described himself as watching his back all the time when he did go out.  He had little patience and his anxiety caused him to rush.  He reported nightmares that would awaken him such that he could not return to sleep.  He now described his work history as one in which he had a hard time keeping jobs and would experience anger at work and quit the job, only to get another one.  The counselor noted the posttraumatic stress syndrome symptoms of insomnia and nightmares with a startle response that was near paranoia with anger and fear of losing control.  The Veteran denied being suicidal or homicidal, though he felt he could hurt someone if provoked.  The GAF score was 52.  

Analysis 

Before March 7, 2011, the Veteran's posttraumatic stress disorder was best described as mild.  The Veteran described experiencing nightmares, but not flashbacks.  



He was married and his daughter and grandchildren lived with him for a period of time.  He then chose to retire, but he returned to full time employment as an armed security guard for financial reasons.  When his employment ended again in September 2009, he reported he was downsized due to the economy.  There was no objective evidence of any inappropriate behavior, impaired impulse control, depression, anxiety, panic attacks, or memory loss.  The GAF score of 65 was also consistent with the conclusion of the 2005 VA examiner that the Veteran's symptoms had only a mild effect on social functioning and no impact on occupational functioning.   

As for symptoms associated with the diagnosis of posttraumatic stress disorder, such as nightmares and insomnia, the findings do not more nearly approximate or equate to occupational and social impairment due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), mild memory loss (such as forgetting names, directions, recent events), which are the criteria for the next higher rating. 

The evidence shows that the Veteran has symptomatology that is associated with the criteria under the General Rating Formula for Mental Disorders and symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders), but not covered in the rating criteria.  All of the Veteran's symptoms are considered in this analysis. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF scores control in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating. 

For the above reasons, the preponderance of the evidence is against an initial rating higher than 10 percent for posttraumatic stress disorder before March 7, 2011, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




Initial Rating Higher than 30 Percent from March 7, 2011 

Facts 

On VA examination in March 2011, the VA examiner noted that the Veteran was married for the third time.  The Veteran reported his employment in armed security had ended in September 2010 when a new company did not renew his contract.  Also in 2010 he was working part-time, up to 14 hours a week, also as a security guard.  Later in his employment history he reported irritability and anger with his bosses, but he had not been written-up or fired.  Currently he was unemployed.  

He had sought counseling intermittently and continued to take Prozac, which helped his sleep, mood, and irritability, though he described the benefits as limited.  He reported raising his teenage grandson, though the grandchild was now sent to live with his mother.  The marital relationship was tense, as the Veteran described himself as isolative.  Though he went to church weekly, he spent most of the day watching TV or playing computer games.  He denied homicidal ideation and suicidal ideation.  He also denied manic symptoms, neurovegitative symptoms, grossly, inappropriate behavior, and psychotic symptoms such as hallucinations.  He admitted to chronic anxiety, some flashbacks, and many disturbing nightmares.  He reported feeling hypervigilant and detached.  He appeared irritable, but cooperative.  His speech was articulate.  His thought processes were logical and goal oriented.  His motor functioning was growly intact.  He was a reasonable historian.  On objective testing he showed some difficulty with attention, focus, and possibly memory.  He was able to maintain activities of daily living and maintain personal hygiene.  He had reported continuous symptoms of anxiety, sleep disturbance, and irritability.  The examiner found him to be depressed.  His thought process and communication showed mild deficits in memory, but were otherwise grossly intact.  His social functioning was impaired, as he was quite irritable and withdrawn.  




The VA examiner assessed the posttraumatic stress disorder as mild to moderate, and found a depressive disorder that was at least as likely as not secondary to the posttraumatic stress disorder.  Overlapping symptoms were sleep disturbance, irritability, and social withdrawal.  The VA examiner assigned a GAF of 56.  The examiner also concluded the Veteran's disorder resulted in occasional decrease in work efficiency or intermittent periods of inability to perform, but generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.  The Veteran retained the capacity to accomplish simple work tasks in a loosely supervised environment.  

Analysis 

On examination in March 2011, the Veteran reported now near continuous anxiety, some flashback, and recurring nightmares.  The VA examiner also assessed depression.  Though he reported isolation, he remained married to his wife and he had been raising a grandchild.  Though he was then unemployed, he reported that his last employment ended because of the economy.  The VA examiner assigned a GAF of 56 and assessed the posttraumatic stress disorder as mild to moderate in severity.  

In the absence of symptoms or findings of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, the criteria for the next higher rating have not been met.  The GAF score of 56 is also consistent with the diagnosis of the VA examiner, that is, mild to moderate posttraumatic stress disorder. 






As for symptoms associated with the diagnosis of posttraumatic stress disorder, such as irritability, sleep disturbance, and nightmares, the findings do not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, which are the criteria for the next higher rating. 

For the above reasons, the preponderance of the evidence is against an initial rating higher than 30 percent for posttraumatic stress disorder from March 7, 2011, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 



While the evidence throughout the entire appeal period shows the Veteran had occupational impairment due to posttraumatic stress disorder, here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for more severe symptoms.  As the disability picture for the entire appeal period is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent before March 7, 2011, and an initial rating higher than 30 percent from March 7, 2011, for posttraumatic stress disorder and alcohol abuse in remission, is denied


REMAND

In the Board's December 2010 decision, the Board had referred to the RO the issue of unemployability. The Veteran has continued to report that he is unemployed.  There is evidence that the Veteran cannot work because of his service-connected disabilities. 

A claim of unemployability expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 






Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability.  

2.  Afford the Veteran a VA examination to determine whether it is at least as likely as not that the current service-connected disabilities of posttraumatic stress disorder, diabetes mellitus, common peroneal neuropathy and sensory neuropathy of the left lower extremity, sensory peripheral neuropathy of the right lower extremity, hypertension, a subcutaneous fasciotomy of the left leg, impaired hearing of the left ear, tinea pedis, and erectile dysfunction render the Veteran unemployable.  

The Veteran's file should be provided to the VA examiner for review. 

3. On completion of the foregoing, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


